Citation Nr: 1713681	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-23 034A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.  

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to a right ankle disorder.  

3.  Entitlement to service connection for a right foot disorder, to include either as secondary to a service-connected right ankle disorder or pre-service pes planus aggravated during service.  

4.  Entitlement to service connection for a left foot disorder, to include either as secondary to a service-connected right ankle disorder or pre-service pes planus aggravated during service.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1997 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board notes that during the course of the appeal, the Veteran moved to Florida.  The St. Petersburg RO certified this case to the Board on appeal.  

The Board remanded the case for further development in November 2012 and June 2016.  The case has since been returned to the Board.  

This case was initially certified to the Board by the RO as a claim of entitlement to service connection for right foot, left foot, and bilateral ankle disorders.  The RO and Board have adjudicated the Veteran's right and left feet separately based on the need for new and material evidence to reopen the service-connection claim for a right foot disorder.  The Board reopened that claim in the November 2012 decision.  By contrast, the Veteran's ankles have been adjudicated as a single claim for service connection.  However, the evidence suggests that various disorders, including arthritis, have affected the Veteran's ankles at various points in time, including during service.  The Board therefore concludes that bifurcating the claim of entitlement to service connection for a bilateral ankle disorder into separate issues of service connection for right and left ankle disorders is the most appropriate way to handle the appeal.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS) and Virtual VA.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Virtual VA includes additional Big Spring VA Medical Center (VAMC) treatment records, and the Agency of Original Jurisdiction (AOJ) reviewed these VA treatment records in the April 2013 supplemental statement of the case (SSOC).  All other documents in Virtual VA are duplicative of those in VBMS or not relevant to the issues on appeal.  

The issues of entitlement to service connection for left ankle, right foot, and left foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

The medical evidence of record reflects a diagnosis for osteoarthritic changes of the right talonavicular joint during the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.  

The Veteran contends that his problems with his feet and ankles are related to his service.  In his written statements, and in statements to his healthcare providers, he has consistently cited a November 2002 in-service injury as the onset of the pain in his feet and ankles.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to establish service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In this case, the Veteran's November 2002 right ankle injury is well documented in his service treatment records.  Following that injury, he sought follow-up treatment both through the military and through private doctors.  The treatment records from the private follow-up treatment include a February 2003 MRI of the right ankle showing mild osteoarthritic changes of the talonavicular joint.  Since service, he has continued to receive treatment for his feet and ankles.  At the Big Spring VAMC in May 2007, he specifically reported chronic bilateral ankle and foot pain since the 2002 in-service injury.  The private treatment records similarly show problems with the Veteran's feet and ankles following service, but further demonstrate a continuity of symptomatology since service.  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1335.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr, supra.

Notably, the Veteran had no separation examination.  Therefore, there is no record of the Veteran's problems at the time of his May 2004 separation from service.  Again, however, the Veteran reported chronic bilateral ankle and foot pain since the 2002 in-service injury to the Big Spring VAMC in May 2007.  The Board finds the Veteran's descriptions of symptoms since the 2002 injury in his treatment records and written statements to be credible and probative.  

Accordingly, the Board concludes that service connection is warranted for a right ankle disability.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for a right ankle disability is granted.  


REMAND

In January 2016 and March 2016, the Board received medical opinions from the Veterans Health Administration.  Each orthopedist expressed an inability to offer an opinion without imaging.  As the Veteran must be present in order to obtain imaging, remand is required for a VA examination to obtain that imaging.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Additionally, the Veteran responded to the AOJ's September 2016 SSOC with a written statement citing a positive opinion by a private physician, Dr. W.  The opinion by Dr. W is not of record.  Remand is also required to allow the AOJ to assist the Veteran in obtaining that opinion.  

Finally, while there are VA treatment records available, the most recent stem from June 2009.  Those treatment records refer to additional records available through VistA imaging, yet the images themselves are unavailable for review.  Remand is finally required to obtain those scanned images.  While on remand, the AOJ should take the opportunity to update the VA treatment records as well.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his feet and ankles.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for Dr. W's opinion that the Veteran's work related injury at Arby's was an aggravation of his in-service injury.  

2.  The AOJ should also secure any outstanding VA treatment records.  This request should specifically include records from the Big Spring VAMC for treatment since June 2009, in addition to the images scanned in via VistA Imaging in May 2007, February 2009, and June 2009.  

3.  After obtaining any outstanding VA and private treatment records, the Veteran should be afforded a VA examination to determine the nature and etiology of any current foot or ankle disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the service treatment records, private medical records, VA treatment records, Social Security Administration records, worker's compensation records, and lay assertions.  

The examiner should identify all current disorders.  Specifically, the evidence reflects diagnoses for pes planus (on the September 1996 entrance examination), plantar fasciitis (Dr. JJZ December 2007), tendonitis (Hendrick Medical Center Trauma Center July 2006 and Abilene Regional Medical Center March 2007), tenosynovitis (Hendrick Medical Center Trauma Center June 2006 and Dr. MVS July 2006), varus/valgus deformity (Dr. MVS February 2003), ankle equinus (Dr. MVS July 2006), and angulational deformity of the talus (Dr. MVS July 2006).  

(a) For each of these diagnoses, and any other diagnosis identified, the examiner should indicate whether the disorder is a congenital defect or disease.  

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

For each current foot or ankle disorder that is a congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during the Veteran's active duty service from January 1997 to May 2004.  In this regard, the examiner should discuss the Veteran's November 2002 in-service right ankle injury.  

(b)  Regarding pes planus, the examiner should state whether it is at least as likely as not that the pes planus noted on his September 1996 enlistment examination worsened in severity during his service from January 1997 to May 2004.  If so, he or she should indicate whether the increase in severity was consistent with the natural progression of the disorder, or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  

In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

(c)  For each of these diagnoses, other than pes planus, that is also not a congenital disease or defect, in addition to any other diagnosis identified, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise related to active duty service.  

Again, the evidence reflects diagnoses for pes planus (on the September 1996 entrance examination), plantar fasciitis (Dr. JJZ December 2007), tendonitis (Hendrick Medical Center Trauma Center July 2006 and Abilene Regional Medical Center March 2007), tenosynovitis (Hendrick Medical Center Trauma Center June 2006 and Dr. MVS July 2006), varus/valgus deformity (Dr. MVS February 2003), ankle equinus (Dr. MVS July 2006), and angulational deformity of the talus (Dr. MVS July 2006).  Additionally, the service treatment records document the November 2002 right ankle injury and follow up treatment through February 2003.  

(d) For each of these diagnoses, other than pes planus, that is also not a congenital disease or defect, in addition to any other diagnosis identified, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disorder is either caused or aggravated by the Veteran's service-connected right ankle disability, including by limping to favor the weakened right ankle.  

Again, the evidence reflects diagnoses for pes planus (on the September 1996 entrance examination), plantar fasciitis (Dr. JJZ December 2007), tendonitis (Hendrick Medical Center Trauma Center July 2006 and Abilene Regional Medical Center March 2007), tenosynovitis (Hendrick Medical Center Trauma Center June 2006 and Dr. MVS July 2006), varus/valgus deformity (Dr. MVS February 2003), ankle equinus (Dr. MVS July 2006), and angulational deformity of the talus (Dr. MVS July 2006).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

4.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


